Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, following a jury trial, of burglary in the first degree (Penal Law § 140.30 [2]). We agree with defendant’s claim that the trial court improperly admitted into evidence on the People’s direct case a portion of the affidavit of defendant’s attorney which had been submitted in support of defendant’s omnibus motion (see, Simmons v United States, 390 US 377). However, in view of the overwhelming evidence of guilt, we conclude that the error was harmless (People v Crimmins, 36 NY2d 230, 242).
Upon our review of the record, we find that the evidence was sufficient to establish the physical injury element of burglary in the first degree (see, Matter of Philip A., 49 NY2d 198) and, in our view, defendant was not denied the opportunity to defend himself fully on that issue.
Since the court specifically admonished the jury that they should not draw any inferences from defendant’s jail attire, his brief appearance before the jury in jail attire did not deprive defendant of his right to a fair trial. We have reviewed the other claims raised by defendant on appeal and *949find them to be without merit. (Appeal from judgment of Monroe County Court, Marks, J.—burglary, first degree.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.